DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Landau on 7/7/2022.
The application has been amended as follows: 
See attached document titled “Office Action Appendix”.

Allowable Subject Matter
Claims 1-29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior arts of record, in single or combination, does not teach, suggest or provide rationale for, in view of other limitations within the same claim, “transmitting, through a device connected to a target node, a beacon, to one or more nodes in the communication network, wherein the beacon comprises a set of informative parameters; calculating, by each node, a selective score towards one more paths to be selected for reaching the target node in the communication network, wherein the selective score comprises a dynamic score for each parameter in the set of informative parameters; identifying, by each node, a target path from the one or more paths, wherein the target path comprises a path having a highest value of the selective score as compared to selective score for other paths in the one or more paths” (emphasis added) of claim 1 and similarly for claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476